Title: Orders, 28 October 1755
From: Washington, George
To: 



Hampton.
Winchester: October 28th 1755.

The Officers who came down from Fort Cumberland with Colonel Washington, are immediately to go Recruiting; and they are allowed until the 1st of December; at which time if they do not punctually appear at the place of Rendezvous assigned

them, they will be tried by a Court Martial, for disobedience of Orders.
They are to wait upon the Aid de camp at one of the Clock, to receive their Recruiting Instructions—Each Officer present, to give in a Return immediately of the number of men he has enlisted. One Subaltern, one Sergeant, one Corporal, one Drummer, and twenty-five private men, are to mount Guard to-day, and to be relieved to-morrow at ten o’Clock. All Reports and Returns are to be made to the Aid de camp.
